DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 4/25/2022.
2. 	Claims 15-19, 21-35 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-19, 21-35
Claims 15-19, 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims describe the steps of – receiving, from a borrowing party, a request for a loan from a lending party for servicing a debt owed to a creditor party; performing speech-to-text on voice data request; receiving, from the borrowing party, information regarding a backup lending party; transmitting, to the lending party, information relating to the request; determining loan repayment terms; in response to the lending party agreeing to make the loan: causing a first amount of funds to be debited from the lending party in a first transaction; and causing a second amount of funds to be credited to the creditor party in a second transaction; and in response to the lending party declining to make the loan: transmitting, to the backup lending party, information relating to the request; determining backup loan repayment terms; causing the first amount of funds to be debited from the backup lending party in a first transaction; and causing the second amount of funds to be credited to the creditor party in a second transaction – that constitute Commercial or Legal Interactions such as: processing credit application between customer and dealer (Credit Acceptance); processing information through a clearinghouse (Dealertrack); creating a contractual relationship (buySAFE); payment settlement intermediary (Alice); and thus falls under the abstract idea grouping of Certain Methods of Organizing Human Activity.
The dependent claims merely limit the abstract idea to – repayment terms, counteroffer, repayment reminder, mobile application, payment accounts, and electronically signing contract – that also fall under Certain Methods of Organizing Human Activity.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in claims, beyond the abstract idea, are: non-transitory computer readable medium, and information handling system comprising a processor, and mobile device.  Based on Fig. 1 and pages 7-8 of the Specification, the elements have been described generically.  Examiner thus notes that the additional element(s) have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019) (“Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.”).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – processing a loan between creditor, lender and backup lending party – using generic components.  The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”).  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic components to perform the steps of – receiving, from a borrowing party, a request for a loan from a lending party for servicing a debt owed to a creditor party; performing speech-to-text on voice data request; receiving, from the borrowing party, information regarding a backup lending party; transmitting, to the lending party, information relating to the request; determining loan repayment terms; in response to the lending party agreeing to make the loan: causing a first amount of funds to be debited from the lending party in a first transaction; and causing a second amount of funds to be credited to the creditor party in a second transaction; and in response to the lending party declining to make the loan: transmitting, to the backup lending party, information relating to the request; determining backup loan repayment terms; causing the first amount of funds to be debited from the backup lending party in a first transaction; and causing the second amount of funds to be credited to the creditor party in a second transaction – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – processing a loan between creditor, lender and backup lending party – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-19, 29, 32, 35
Claims 15-19, 29, 32, 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over McGowan (US 2006/0224502 A1) in view of Bezar (US 2015/0170638 A1).

Claim 15:
An article of manufacture comprising a non-transitory, computer-readable medium having instructions thereon that are executable by an information handling system for: 
receiving, from a mobile device of a borrowing party, a request for a loan from a lending party for servicing a debt owed to a creditor party
(See McGowan: Para [0024] (“borrower's requested loan amount”)
wherein the request includes voice data, and wherein the lending party is selected from a contact list of the mobile device; 
(See Bezar: Para [0009] (“In recent years the technology has become mainstream; so much so that millions of people can now video conference, also called video chat, over the internet using their personal computers. Millions more can video conference directly from their mobile phone.”)
(See McGowan: Para [0005] (“Physical peer-to-peer (or person-to-person) lending/borrowing is a known lending/borrowing method that is usually practiced among people belonging to the same group such as family members, religious groups, ethnic groups, professional groups, and any other community of people that know each other.”)
performing speech-to-text on the voice data to determine information relating to the request;
(See Bezar: Para [0005] (“For example, speech recognition software exists which will convert an oral message into a text format through speech-to-text software or by correlating the speech parameters of an oral message with “reference” speech parameters in order to interpret a participant's oral response.”)
receiving, from the borrowing party, information regarding a backup lending party; transmitting, to the lending party, the information relating to the request; 
(See McGowan: Para [0007] (“The method may further comprise providing a loan guarantor for the loan”)
determining loan repayment terms; 
(See McGowan: Para [0025] (“repayment terms”)
in response to the lending party agreeing to make the loan: 
(See McGowan: Para [0023] (“A loan guarantor 56 endorses the loan (108) and the lender 54 approves the borrower 52”)
causing a first amount of funds to be debited from the lending party in a first transaction; and 
causing a second amount of funds to be credited to the creditor party in a second transaction; and 
(See McGowan: Para [0039] (“Once both parties agree to loan (260), (263), money is transferred instantly from lender's account to borrower's account and interest begins accruing”)
in response to the lending party declining to make the loan: 
(See McGowan: Para [0087] (“If declined, borrower given option to select two (or more) remaining choices”)
transmitting, to the backup lending party, information relating to the request; 
determining backup loan repayment terms; 
(See McGowan: Para [0023] (“A loan guarantor 56 endorses the loan (108) and the lender 54 approves the borrower 52”)
causing the first amount of funds to be debited from the backup lending party in a first transaction; and 
causing the second amount of funds to be credited to the creditor party in a second transaction.
(See McGowan: Para [0039] (“Once both parties agree to loan (260), (263), money is transferred instantly from lender's account to borrower's account and interest begins accruing”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify McGowan as it relates to algorithmic peer-to-peer lending to include Bezar as it relates to user intent analysis.  The motivation for combining the references would have been for the lender to determine the credibility and intent of the borrower.

Claims 21, 28 are similar to claim 15 and hence rejected on similar grounds.

Claim 16:
wherein the loan repayment terms include at least one of a repayment amount, a repayment schedule, and an interest rate.
(See McGowan: Para [0007])

Claim 17:
wherein the repayment schedule includes at least one of a one-time payment and a monthly repayment schedule.
(See McGowan: Para [0025])

Claim 29:
wherein the first and second transactions are carried out via at least one linked bank account.
(See McGowan: Para [0007] (“bank account”)

Claim 32:
wherein the information handling system is further configured to generate a legally binding contract in accordance with the repayment terms for signature by the borrowing party and the lending party.
(See McGowan: Para [0024] (“Next, the system creates a contract based on the information the borrower and the lender provide and the contract is signed by both the borrower and the lender”)

Claim 35:
wherein the voice data is a component of video data.
(See Bezar: Para [0022])

Claims 18, 19, 22-27, 30, 31, 33, 34
Claims 18, 19, 22-27, 30, 31, 33, 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over McGowan (US 2006/0224502 A1) in view of Bezar (US 2015/0170638 A1) further in view of Song et al. (US 2017/0169508 A1).

Claim 18:
McGowan does not specifically disclose:
receiving a counteroffer from the lending party in response to the request for the loan, wherein loan repayment terms of the counteroffer differ from the loan repayment terms of the request for the loan; and 
transmitting information relating to the counteroffer to the borrowing party.
However, Song discloses the above limitation (See Song: Para [0118] (“the borrower can determine whether to accept the proposed loan terms for the requested loan transaction or to modify one or more of the loan terms.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify McGowan as it relates to algorithmic peer-to-peer lending to include Song as it relates to using social networking to enable peer-to-peer loan transactions.  The motivation for combining the references would have been to apply social network realness score to algorithmic peer-to-peer lending transactions.

Claim 19: 
periodically sending reminders to the borrowing party regarding repayment of the loan.
(See Song: Para [0132] (“a notification to the borrower client device 300 to notify the borrower that a repayment is due.”)

Claim 22:
wherein the request is initiated via a mobile application used by the borrowing party.
(See Song: Para [0050])

Claim 23:
wherein the information relating to the request is transmitted to a mobile application used by the lending party.
(See Song: Para [0050] (“mobile application”)

Claim 24:
wherein the first amount of funds and the second amount of funds are equal.
(See Song: Para [0030])

Claim 25:
wherein the information handling system is further configured to deduct funds periodically from the borrowing party in accordance with the loan repayment terms.
(See McGowan: Para [0025])

Claim 26:
wherein the loan repayment terms include an interest amount.
(See Song: Para [0183] (“interest amount”)

Claim 27:
wherein the loan repayment terms are specified by the request for the loan.
(See Song: Para [0115])

Claim 30:
wherein the first and second transactions are carried out via at least one credit card.
(See Song: Para [0038] (“credit card”)

Claim 31:
wherein the first and second transactions are carried out via at least one debit card.
(See Song: Para [0030] (“a debit card account”)

Claim 33:
wherein the legally binding contract is configured to be electronically signed via a mobile application.
(See Song: Para [0050] (“mobile application”)

Claim 34:
wherein the mobile application is a smartphone application.
(See Song: Para [0050] (“mobile application”)

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that amended claim 15 recites significantly more than a judicial exception.
Examiner respectfully disagrees.
Speech-to-Text technology has been invented long ago and is in the public domain (See U.S. Pat. Nos. 6,487,533 and 6,483,899).  Merely using a speech-to-text on voice data does not improve computers or technology.  Rather it is an example of limiting abstract idea to a particular technological environment.  This is similar to relying on computers to perform routine tasks more quickly or accurately which is insufficient to render a claim patent eligible (See OIP Tech v. Amazon).
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, they do not recite additional elements to integrate the abstract idea into a practical application.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the trader but did not improve computers or technology.
Similarly here, any purported improvement in the claims is in the judicial exception itself and not in the technology.  Applicant’s invention is directed to abstract ideas such as lending; it has nothing to do with improvement of computers or technology.  Performing speech-to-text recognition may help accurately identify loan requests but it does not improve any computers or technology.  The mobile device is not the subject of the Applicant’s invention, nor the focus of claims, but rather a tool used in the service of carrying out a lending request.  
For the above reasons, Applicant’s arguments are not persuasive.
103
Applicant’s arguments with respect to claim(s) 15-19, 21-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693